 FLORIDA STEEL CORPORATIONFlorida Steel Corporation and United Steelworkers ofAmerica, AFL-CIO. Case 12-CA-7450August 25, 1977DECISION AND ORDEROn May 5. 1977, Administrative Law Judge JamesL. Rose issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, the General Counseland the Union filed reply briefs, and the Union filedcross-exceptions.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,t and conclusions of the Administrative LawJudge.The General Counsel has requested the Board toincrease the interest rate awarded on backpay andother monetary remedies from the current 6 percentper annum to 9 percent and has submitted a detailedbrief in support of such request. For the reasons setout below, we agree that the 6-percent interest rate isnot in line with current economic conditions.The current interest rate was established in 1962 inIsis Plumbing & Heating Co., 138 NLRB 716.Although no reason was given for the choice of 6percent, at that time 6 percent was the rate used bythe Internal Revenue Service, in suits by theGovernment, and was the legal rate of interest inmost States.The Board explained the rationale behind award-ing interest in some detail in Isis. The statutoryobligation creates a debtor-creditor relationshipbetween the respondent and the discriminatee. Thepurpose of interest is to compensate the discrimina-tee for the loss of use of his or her money. In additionto producing a more equitable result, the Boardnoted that the addition of interest would encouragemore prompt compliance with Board orders withoutplacing a significant additional burden on thewrongdoer.Although the Board has in recent years refused anumber of requests to raise the interest rate2and hasrejected the notion of varying the rate of interest byI The Respondent has excepted to certain credibility findings made bythe Administrative Laws Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Ii.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.Certain inadvertent errors in the Administrative Law Judge's Decisionhave been noted and corrected.' See. e.g.. Hiter Company, 220 NLRB 1230 (1975); Mercr PeninsulaAithuhlanse Sern ie. Inc., 217 NLRB 829 (1975); Fuqua Homes Missouri, Inc.,201 NLRB 130(1973!: TheNationalC(sh Register ompanre, 190 NLRB 581(1971)1: Regol Aluminum, Inc., 190 NLRB 468 (1971): B & G C(hrsler-231 NLRB No. 117geographical area,3we have decided to reexamineour 15 years of experience with the 6-percent rate inlight of the General Counsel's brief, which containspersuasive economic and legal support in justifica-tion of an increase.This country's economy has for some time beencaught up in an inflationary trend which the expertspredict will continue into the foreseeable future,although perhaps at a reduced rate. To cite anexample, the purchasing power of the dollar, adjust-ed to 1957-59 value, was $.949 in 1962 but had fallento $.533 by 1975.4As a consequence of the sustainedinflationary trend, interest rates charged by privatelending institutions have increased.Congress and state legislatures have expressedconcern over the disparity between statutory interestrates and interest rates in the private money market.Since 1969, the state judgment interest rate has beenincreased in 24 jurisdictions.5The judgment ratestatutes of a majority of the States now provide forinterest rates greater than 6 percent.6In enacting the 1974 amendments raising theinterest rate applicable to Federal-tax underpay-ments and overpayments, Congress noted its concernthat the 6-percent rate encouraged taxpayers to"borrow" tax funds rather than pay taxes promptly.7Similarly, in the oversight hearings on the NationalLabor Relations Act, the possibility that the 6-percent rate makes it profitable to violate the Actwas discussed.8Taking into consideration all of the above factors,we are now convinced that the flat 6-percent interestrate no longer effectuates the policies of the Act. Arate of interest more accurately keyed to the privatesector money market would have the effect ofencouraging timely compliance with Board orders,discouraging the commission of unfair labor practic-es, and more fully compensating discriminatees fortheir economic losses. However, we are reluctant toadopt the straight 9-percent rate urged by theGeneral Counsel. Rather, after careful consideration,we have decided to adopt the sliding interest scalecharged or paid by the Internal Revenue Service onthe underpayment or overpayment of Federal taxes.9A number of factors led to the choice of theInternal Revenue Service's "adjusted prime rate" asP!vmouth, Inc., and its successor Bill George Chr)sler-Plymouth. Inc., 186NLRB 282 (1970).3 Russell Motors, 198 NLRB 351 (1972).' U.S. Department of Labor Bureau of Labor Statistics. Handbook ofLabor Statistics 1967 at 199. and Handbook of Labor Statistics 1976 at 243.s See Appendix A. Table 1.6 See Appendix A, Table 2.7 Leg. His. P.L. 93-625, 1974 U.S. Code Cong. & Adm. News 7478.7494-98.Q Oversight Hearings on the National Labor Relations Act Before theSubcomm on Labor-Management Relations of the House Committee onEducation and Labor. 94th Cong.. 2d Sess. at 761 (1976).9 Pursuant to 26 U.S.C. §6621. added January 3, 1975 (P.L. 93-625. sec.(Continued)651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board's interest rate. First, it is directly tied tointerest rates in the private money market. Second, itis subject to periodic semiautomatic adjustment.Third, it is relatively easy to administer, as it cannotbe changed more frequently than once every 2 years;adjustments are announced well ahead of theeffective date: and the rate is rounded to the nearestwhole percent.10Therefore, we shall require that backpay becomputed utilizing the Woolworth formula," withinterest to accrue commencing with the last day ofeach calendar quarter of the backpay period on thetotal amount then due and owing at the "adjustedprime interest rate" then in effect and continuing atsuch rate, as modified from time to time by theSecretary of the Treasury, until compliance with theorder. l 2The Respondent excepted to the AdministrativeLaw Judge's recommended remedy which added an"inflation factor" to the backpay award.': We do notadopt that part of the remedy. In our view, as theincrease in interest rates is in large part caused byinflation, our decision to key the interest ratecomputed on backpay awards to the adjusted primeinterest rate utilized by the Internal Revenue Servicehas the effect of adjusting backpay awards forinflation.14The Union excepted to the failure of Administra-tive Law Judge Rose to grant a number of additionalremedies. In light of the clear tendency of FloridaSteel to commit the same types of violations at eachof its locations in response to organizing efforts bythe Union,'5we agree that the requested additionalremedies are warranted.16Accordingly, we shall order that the Respondentmail the notice to all company employees, read thenotice to all company employees, include the notice7(a()I), 88 Stat. 2114), the Secretary of the Treasury is directed to adjust theinterest rate not more than once every 2 years to reflect changes in themoney market. The "adjusted prime rate" is defined as "90 percent of theiaverage predominant prime rate quoted by commercial banks to largebusinesses, as determined by the Board of Govenors of the Federal ReserveSystem." rounded to the nearest full percent. The adjusted rate is to bea;nounced by October 15 of any year to take effect the following February"' See fn. 9. supra.t F W. Woxoilworth Company, 90 NLRB 289 (1950).12 We shall apply the current 7-percent rate to pending cases for backpayanid other monetary awards accruing in periods prior to the issuance of thisDecision, in which the "adjusted prime interest rate" as used by the UnitedStates Internal Revenue Service in calculating interest on tax payments wasat least 7 percent.I: At the hearing. Administrative Law Judge Rose suggested the idea ofadjusting the backpay award, if any, to reflect changes in the value of thedollar. and he asked the parties to brief that issue, Both the Charging Partyand the General Counsel initially argued in favor of such an adjustment.and the Respondent opposed it. In its brief to the Board, the GeneralCounsel withdrew from that position and instead requested the increasedinterest rate. Although we do not adopt the inflation factor, we do not agreewith the Respondent that the Administrative Law Judge acted improperly insuggesting a novel remedy, nor do we believe that in so doing he showedbias or prejudice.in appropriate company publications such as em-ployee newsletters, provide the Union access for 1year to bulletin boards at the Tampa plant, andfurnish the Union with a list of the names andaddresses of all employees at the Tampa plant.17ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Florida Steel Corporation, Tampa, Florida, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees employed throughout its corporate facili-ties because of their interest in, or activity on behalfof, the Union or any other labor organization.(b) In any other manner interfering with, restrain-ing, or coercing employees employed throughout itscorporate facilities in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer reinstatement to Donald C. Bassett andmake him whole for any loss incurred by reason ofthe discrimination against him in accordance withthis Decision.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary and relevant to analyze andcompute the amount of backpay due under the termsof this Order.(c) Mail a copy of the attached notice marked"Appendix B"8 to each employee employed'l While Chairman Fanning may believe we have "missed the point" infailing to adopt the recommended "inflation factor" remedy, the over-whelming majority of American tribunals similarly engaged in restitutionaryrelief do not apparently share his opinion. Furthermore, the GeneralCounsel in this proceeding withdrew his support for the Administrative LawJudge's suggested remedy and advocated the alternative, not supplemental.remedy of increased interest rates.1, As noted by Administrative Law Judge Rose, this is the 13th Boarddecision finding that the Respondent has engaged in various unfair laborpractices, and 8 other matters are currently pending before the Board.'6 See, e.g.. Tiidee Products, Inc., 174 NLRB 705 (1969), enfd. in relevantpart sub nom. Inrernational Union of Electrical, Radio and Machine Workers,AFL-CIO v. N.LR.B., 502 F.2d 349 (C.A.D.C., 1974); J. P. Stevens & Co.,Inc. (Dublin-Nathaniel Plants), 171 NLRB 1202 (1968), enfd. 417 F.2d 533(C.A. 5, 1969). As the recommended cease-and-desist order is ambiguous,we shall clarify it to explicitly include all of the companywide facilities.i' Chairman Fanning and Member Jenkins would require that access tobulletin boards and the list of names and addresses be provided on acompanywide basis.Is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a652 FLORIDA STEEL CORPORATIONthroughout its corporate facilities, post copies at eachof its corporate facilities, and include it in appropri-ate company publications. Copies of said notice, onforms provided by the Regional Director for Region12, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Convene during working time all of itsemployees throughout its corporate facilities atassembled meetings, either by shifts or departmentsor otherwise, and have a responsible official of theRespondent, at department supervisor level or above,read to the assembled employees the contents of theattached Appendix B.(e) Upon request by the Union, immediately grantthe Union and its representatives reasonable access,for a I-year period beginning with the issuance dateof this Decision, to its bulletin boards and all placeswhere notices to employees are customarily posted atits Tampa plant.(f) Upon request by the Union, made within I yearof the issuance date of the Decision, immediatelygive to the Union a list of the names and addresses ofall employees employed at its Tampa plant.(g) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.CHAIRMAN FANNING, concurring in part and dissent-ing in part:I concur in the decision in all respects except asnoted in footnote 17, supra, and the refusal of themajority to adopt the "inflation factor."The rationale behind the addition of an inflationfactor is ably explained in Administrative Law JudgeRose's Decision. I repeat it here only because mycolleagues seem to have missed the point.The inflation factor and the interest rate areentirely separate and noncumulative means ofmaking the discriminatee whole. Interest is added tothe backpay award because the Act creates aquasicontractual debtor-creditor relationship be-tween the Respondent and the discriminatee.i9Itserves to compensate the discriminatee for the loss ofthe use of his or her money during the period that theRespondent unlawfully deprived him or her of it.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.""' Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).Although the increase in the interest rate above 6percent is to some extent caused by inflation, ourdecision to allow a higher interest rate will onlycompensate the discriminatee for the inflationaryeffect of the loss of use of the money due and not theloss in value of those dollars.A simple backpay-plus-interest award does notmake the discriminatee whole because the individualis not receiving the same purchasing power he or shewould have enjoyed if the wages had been paid whendue. In addition, the failure to adjust for inflationallows the Respondent to profit by delaying compli-ance as it can then pay its obligation in devalueddollars. The inflation factor is designed to remedythese problems by adjusting the backpay award tothe current value of the dollar.This is not merely a hypothetical problem to beargued by economists in ivory towers. To cite a veryreal example involving the Respondent, two employ-ees who were unlawfully discharged in 1973 had towait until 1976 for a final court order entitling themto reinstatement with backpay and they are currentlyinvolved in the compliance process.20When they arefinally paid, they will receive dollars which havedeclined in value over 25 percent. I fail to see how anincrease in the interest rate on backpay compensatesthese employees for this loss in real spending power.I would adopt Administrative Law Judge Rose'srecommendation that an inflation factor be added tobackpay awards.20 Florida Sieel Corporation, 215 NLRB 97 (1974). enfd. 529 F.2d 1225(C.A. 5, 1976).Appendix ATable ICQanges (percent par annum) in StatutoryJudgment Interest RatesJurisdictionAlaskaArkansasColoradoDelavareIdahoIowaKansasKentuckyLouise anMaineNeasachuslttsNichigantiseiesippiNebraskaNyw JerseyOklahomSouth DakotaTexasTennesseeVirgin IslandsVir KiniProm To6 86 106 86 96 85 76 86 85 76 106 85 66 86 86 B6 106 88 106 96 86 96 8Year Made196919751975197019741973196919761970 or'721971197419721975197219721972197219751975197619751974 or'75653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWashington 6 8 1969Wisconsin 5 7 1971Wyoming 7 10 1973The information in this chart wasdrawn from the pocket supplements tothe various compilations of statestatutes. It appears in the GeneralCounsel's brief as footnote 22.Table 2Statutory Judgment Interest RatesAlabama 6Alaska 8Arizona 6Arkansas 10California 7Colorado 8Connecticut 6Delaware 6District ofColumbia 6Florida 6Ceorgia 7Hawaii 6Idaho 8Illinois 6Indiana 8Iowa 7Kansas 8Kentucky 8Louisiana 7HMaine 10Maryland 6aess. 8Michigan 6Minnesota 6Mississippi 8Missouri 6Montana 6Nebraska 8Nevada 7New Hampshire 6New Jersey 8New Mexico 6New York 6North Carolina 6North Dakota 6Ohio 6Oklahoma 10Oregon 6Pennsylvania 6Puerto Rico 6Rhode Island 6South Carolina 6South Dakota 10Tennessee 8Texas 9Utah 8Vermont 8-1/2Virgin Islands 9Virginia 8Washington 8West Virginia 6Wisconsin 7Wyoming 10This chart was prepared from thevarious compilations of statestatutes. It appears with anno-tations in the Ceneral Counsel'sbrief as Appendix 1.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all the parties participated,the National Labor Relations Board has found thatwe have violated the National Labor Relations Act.We have been ordered to stop committing theseunfair labor practices, to post this notice, and toabide by its terms.Our employees have the right to join the UnitedSteelworkers of America, AFL-CIO, or any otherlabor organization or to refrain from doing so.When we discharge or discriminate against ouremployees because of their interest in, or activity onbehalf of United Steelworkers of America, AFL-CIO, we violate the law of the United States ofAmerica.We violated the law when we fired Donald C.Bassett.WE WILL NOT discharge or otherwise discrimi-nate against our employee because they are activeon behalf of the United Steelworkers of America,AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL put Donald C. Bassett back to workat his regular job and give him backpay plusinterest for any loss he suffered as a result of ourdiscrimination against him.Upon request by the above-named Union, WEWILL immediately grant it access for a l-yearperiod, beginning with the issuance date of theBoard's Decision and Order, to our bulletinboards and all places where notices to employeesare customarily posted at the Tampa plant.Upon request by the above-named Union,made within the I-year period from the issuancedate of the Board's Decision and Order, WE WI! Limmediately give to the Union a list of the namesand addresses of all employees employed at theTampa plant.FLORIDA STEElCORPORATIONDECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heard before me on March 2 and 3, 1977, at Tampa,Florida. The General Counsel's complaint alleged that onSeptember 27, 1976, the Respondent discharged Donald C.Bassett because of his union activity in violation of Section8(a)(3) of the National Labor Relations Act, 29 U.S.C. §151, et seq., as amended. The Respondent admitteddischarging Bassett but denied the antiunion motivation,alleging that it had discovered Bassett made materialmisrepresentations on his employment application and,pursuant to an inflexible policy of the Company, he wasdischarged.On the basis of the record as a whole, including myobservation of the witnesses, briefs, and arguments ofcounsel, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. THE BUSINESS OF THE RESPONDENTThe Respondent is a Florida corporation engaged in themanufacture and distribution of steel products. In theoperation of its Tampa facility, the Respondent annuallyships goods, products, and materials directly to pointsoutside the State of Florida valued in excess of $50,000 peryear. The Respondent also receives at its Tampa facilitydirectly from points outside the State of Florida goods,products, and materials valued in excess of $50,000654 FLORIDA STEEL CORPORATIONannually. The Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that United Steelworkersof America, AFL-CIO (herein the Union), is a labororganization within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor a number of years, the Union has been engaged invarious organizational campaigns at several of the Respon-dent's facilities. These organizational efforts have resulted,among other things, in 12 Board decisions finding that theRespondent engaged in various unfair labor practices, ofwhich to date 5 have been enforced by the circuit courts.'There are some eight other matters currently pendingbefore the Board.The organizational campaign at the Tampa facilitybegan in 1974 and, following litigation over the scope ofthe unit, culminated in an election held in February 1976.A majority of votes cast at that election were for no unionand the Charging Party filed objections. At the time of thehearing herein, the objections had been sustained and arerun election was pending scheduling by the RegionalDirector.Following the election there was little further unionactivity among the Respondent's employees at the Tampafacility until about September 15. On that day Estes Riffe,the Union's principal organizer, held a meeting amongemployees to reestablish the inplant organizing committeeand to recommence organizing activity looking toward thererun election.About 10 or 15 employees were present at this meeting,including Bassett. Riffe asked them to sign a petitionstating that they would be members of the inplantorganizing committee and to pass out such petition amongother employees. Bassett took a petition, and within thenext few days did in fact proffer it to other employees inthe breakroom as well as sign it himself. Bassett had earlierbeen active on behalf of the Union, having become amember of the inplant organizing committee, and hadengaged in such activity as passing out leaflets at the plantgate, getting authorization cards signed by fellow employ-ees; he was the Union's alternate observer and had askedmanagement for permission to use the closed circuit TVprior to the election. He also testified at hearings before theNational Labor Relations Board on behalf of the Union.On or about March 1, Bassett hurt his back while atwork. This resulted in a workmen's compensation claim byhim and he was off work until mid-August, although hecame back on or about July 14 for 2 days in an attempt tosee if he was sufficiently well to return to work.214 NLRB 264 (1974): 215 NLRB 97 (1974). enfd. in part 529 F.2d1225 (C.A. 5. 1976): 220 NLRB 260 (1975). 220 NLRB 225 (1975); 220NLRB 1201 (1975). enfd. 538 F.2d 324 (C.A. 4. 1976); 221 NLRB 554(1975): 221 NL RB 371 (1975)., enfd. 93 LRRM 2018. 82 LC 10.147: 222NL'IRB 955 (1976). enfd. 536 F.2d 1385 (C.A. 5. 1976). 223 NLRB 174During the investigation of the claim by the workmen'scompensation insurance carrier, Bassett was asked if hehad ever had a previous back injury. He stated that he hadhurt his back sometime in 1963 or 1964 for which he hadreceived a chiropractic adjustment. According to theinsurance company's files, the adjustor asked Bassett forwhom he was working when this occurred and Bassett saidit was Sheet Metal Local No. 70, out of Akron, Ohio.Later, the claims supervisor contacted the Respondentadvising that their investigation revealed that Bassett mayhave had a previous back injury while working for anothercompany and they should investigate to determine whetherthe Company would be eligible for reimbursement pursu-ant to the Florida special compensation act.2Thus it was, according to the testimony of James Rogers,the personnel supervisor of the Tampa facility, that hisdepartment checked into Bassett's employment applicationform and noted that Sheet Metal Local No. 70 was notlisted as a previous employer. From this Rogers determinedto verify the other employers listed by Bassett on hisapplication. As a result of this, he determined that Bassetthad made material misrepresentations with regard to thedates he worked for various employers and the number ofprevious employers, most of whom he had not put down onhis application.Rogers testified that he first confronted Bassett with thisinformation on September 14, 1976, the day before theresumption of union activity at the plant. Bassett, on theother hand, recalls the date being September 16 or later. Inany event, both agree that Rogers did talk to Bassett on atleast three occasions concerning the misrepresentations onthe application, which Bassett readily admitted. Indeed hetold Rogers that the reason he had not put down manyprevious employers in the early 1960's and before wasbecause he had had both drinking and family problems.According to the testimony of Rogers and Bassett'simmediate supervisor, David Davis, Rogers gave thisinformation to Davis and those two met with the plantsuperintendent. Then it was Davis' decision to terminateBassett because of the material misrepresentations on his1971 employment application. Rogers stated that he hadno authority to discharge anyone and Davis testified thatthe reason he effected the discharge was because he hadbeen advised of the Company's inflexible rule that anyonewho makes a misrepresentation on his application must bedischarged.Davis was first advised of the misrepresentations byRogers on September 27. They met that day once withBassett and then a second time when Rogers told Bassettthat he was being discharged. Both Rogers and Davis denythat Bassett's discharge had anything to do with his unionactivity specifically or the union activity in general. Theyboth testified that the discharge was solely because of theCompany's inflexible rule to discharge anyone who makesa material misrepresentation on his application.(1976). 224 NLRB 45 (1976); 224 NLRB 587 (1976). and 226 NLRB 123(1976).2 The Florida special compensation act apparently allows for recoup-ment of compensation payments where the injured emplo)ee had had aprevious injury to the same member and the compan) knec abx)ut it.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Analysis and Concluding FindingsAs presented by the parties, the issue in this case iswhether Bassett was in fact discharged for making materialmisrepresentations on his application, a fact that he readilyadmitted both at the hearing and to the Respondent duringits investigation, or whether such was seized by theRespondent as a pretext to discharge a known unionactivist in the midst of an organizational campaign. For thereasons hereafter given, I conclude that the Respondent'sprofessed reason for discharging Bassett was a pretext. Thetrue motive involved his union activity specifically and,generally, was to discourage union activity.There can be little doubt of the Respondent's substantialanimus toward labor organizations, particularly includingthe Union. The fact of this animus is more than amplydemonstrated in the many Board decisions involving thisRespondent and the Charging Party.There is also little question that Bassett was at least asatisfactory if not more than satisfactory employee duringhis 5-year tenure. Indeed, Rogers testified that thedetermination to discharge Bassett was made reluctantlybecause the Company hated to lose such a good employee.The Respondent argues nevertheless that, in order toavoid charges of disparate treatment, it had to enforceagainst Bassett its inflexible rule of discharging anyonewho makes material misrepresentations on his application.Among other alleged facts presented by the Respondent,it is the existence of this inflexible rule that would apply inBassett's situation that I do not believe. I do not believethat, absent union activity in general or Bassett's unionactivity specifically, the Company would have discharged atrained and competent crane operator 5 years after the factjust because he failed to list all of his previous employers,or to put the exact dates of his employment on hisapplication, or to state he was a high school graduate.There is no question but that Bassett did make hismisrepresentations on his application nor is there anyquestion that at least he thought they were material. Infact, he candidly admitted on cross-examination that hefailed to put down many previous employers because hewas afraid that, were the Respondent to contact them, hewould not be hired. The fact of the misrepresentations ortheir materiality is not an issue here.The question is whether after a lapse of 5 years thesemisrepresentations would reasonably be considered soserious as to require discharge in the normal course of theRespondent's business-that is, absent union activity.The question is not, as argued for by the Respondent,whether on finding the misrepresentations it had "goodcause" for the discharge. No doubt an employer candischarge an employee for having falsified his employmentapplication. But then, an employer can discharge anemployee for any reason or no reason at all-except for hishaving engaged in union activity. As union activity doesnot insulate an employee from being discharged for cause,the existence of a traditional "good cause" does notinsulate an employer where the discharge in fact isantiunion motivated. In this inquiry, the quality andrationality of the purported cause becomes evidence of themotive.The seriousness of Bassett's offense and the necessity forhis discharge rested largely on the testimony of Rogers. Itwas he who caused investigation of Bassett's application, itwas he who confronted Bassett with these matters, and itwas he who ultimately took the issue to Bassett's linesupervisors; Rogers stated that the union activity was notdiscussed or involved and that the determination todischarge Bassett rested solely upon the Company'sinflexible rule.In this respect as in all other respects where there is amaterial controversy, I specifically do not credit Rogers. Idiscredit Rogers for the following reasons: First, hisdemeanor convinced me that his testimony was not at alltimes candid or straightforward. Second, and of substantialimportance, is his testimony about Bassett's applicationform.Bassett submitted his application on October 18. Onpage two of this form, below three of the previousemployers there is a notation in ink, "Ref mailed10/20/71." In the box on the lower left hand corner of thesame page entitled "Company Use Only" is a notation,"Refs checked OK."Rogers testified that the "Refs" was, he thought,somebody's initials in the personnel department at the timeand that this notation meant that the inquiry on thereferences had been sent out. This testimony, which wasgiven on direct, and repeated on cross and re-directexaminations, is wholly and completely incredulous. It isobvious that the notation in the box is in fact "Refs" and isnot someone's initials. It stands for references. Even if it ishard to read the "Refs," that it is followed by "checkedOK" means it is not initials. A notation "(initials) checkedOK" absolutely makes no sense. It is obvious that the boxnotation means that following the mailing of the referenc-es, as indicated above on the form, they checked out to be"OK." In common usage this means that the referenceswere found to be sufficiently satisfactory so as to justifyhiring the prospective employee.This notation is so obvious and its meaning so clear thatI cannot help but conclude that, in testifying that he had noopinion to the contrary, Rogers was deliberately attempt-ing to mislead me on a material fact-namely, whether theRespondent had waived any discrepancies that might haveexisted in Bassett's application by checking his referencesand finding them to be sufficient.The mere fact that Rogers may have been truthful inother respects in his testimony does not negate that in thismaterial respect and others he was unworthy of belief.On its face, the application shows that Bassett's referenc-es were checked. Even though he had given incorrect datesfor working for those companies listed and had givenincorrect reasons for termination (he said that he had beenlaid off, when in fact he had been fired on one occasion),nevertheless the Company did check his application and, ifthose discrepancies were discovered, which they wouldhave been, he was nevertheless hired.In addition, on its face the application shows that Bassettdid not in fact list all of his prior jobs. Though amisrepresentation for which he was fired, this fact did notapparently affect the Company's determination to hire himin the first instance. That is, Bassett gave his first job as656 FLORIDA STEEL CORPORATIONbeing in 1963 at a time when he was 25 years old. Therewas no accounting for the seven or eight years between thisand when he finished high school. Rogers admitted thatthis was a material misrepresentation on the face of theapplication. If one believes that the Respondent has aninflexible rule for discharging an employee for suchmisrepresentations, it follows that the Respondent wouldnot hire someone where such misrepresentations are on theface of the application. If in fact the Respondent had theinflexible rule that Rogers testified to at the time Bassettwas hired, which was his testimony, then it follows thatBassett would not have been hired. That he was hired tendsto prove that the rule did not exist in 1971, as Rogersstated, nor did it exist in 1976.Since the Company did check Bassett's references beforehe was hired, this leads me further to conclude that in 1971such misrepresentations that he may have made were notof sufficient seriousness to preclude hiring him, and wouldtherefore not be of sufficient seriousness to requiredischarge.The Respondent, however, states that to be consistent ithad to discharge Bassett because it had discharged othersfor making misrepresentations. Thus the Respondentoffered into evidence five other personnel folders ofemployees who had been discharged for this reason.I find on examination of these personnel folders thatnone of the cases is sufficiently similar to that of Bassett soas to establish that the Respondent does or did in fact havean inflexible rule for discharging one who makes the typeof misrepresentations on his application that Bassett did.For instance, Leslie G. Frye was hired on July 27, 1972,and fired on August 1. 1972, for "False information on jobapplication." Immediately following her hire, the Companymade telephone checks of the references listed on herapplication and in one instance found no record ofemployment. The other reference checked was reported as"bad." The necessity, of course, for correct information ona job application is so the employing company can checkthe employee's past performance in order to determinewhether or not it is worth the company's time and effort tohire and train that employee.Bassett's situation would have been similar to Frye's butfor the fact that the Company in fact checked hisreferences and found them to be satisfactory at the time hewas hired. If at that time Bassett had been dischargedbecause he had failed to give correct and total informationon his application, such would have been reasonable andwould have been a case similar to Frye's. That is, thedischarge would have had a rational connection generallywith the purpose of employment applications.Donald Batchelder was hired on August 16, 1976, anddischarged a month later on September 24. He also wasdischarged for having given false information on hisapplication; namely, he checked that he had never beenconvicted of a crime when in fact he had been convicted ofmanslaughter. A further check by the Company alsorevealed that he had a number of arrests for various crimes.The misrepresentation was different in kind from Bassett'sand is clearly distinguishable.Iona G. Henderson was hired on July 7, 1975, and fired amonth later on August 7 when it was discovered that in herapplication she concealed the fart that she had had anaccident involving a back injury. Again this was a materialfact concealed by the applicant and discovered within ashort period after the beginning of her employment. Againthe situation is distinguishable from Bassett's.Lonnie Washington was hired on July 19, 1976, and firedabout a week later on July 28 when it was discovered thathe had failed to put on his application that he hadpreviously worked for the Respondent. Again this was amaterial misrepresentation discovered during the applica-tion check and is therefore distinguishable from Bassett'scase.Finally is the matter of Victor Spivey, who was hired onMarch 27, 1972, and fired on May 14, 1973, when it wasaccidentally discovered that a previous employer hadterminated him for cause rather than laying him off, andthat he had failed to report driving accidents. This is asituation very similar to Bassett's. However, rather thanproving the "inflexible" rule, it demonstrates that theRespondent did not always discharge employees simplybecause they made false statements of material facts ontheir application forms. Thus, in memos to the Spiveypersonnel file written by J. L. McLendon (unidentified onthe record but from a reading of Spivey's personnel fileoffered into evidence by Respondent, clearly the manage-ment authority who effected Spivey's discharge):It was felt, Spivey had more than adequate opportu-nity to change the incorrect information furnished byhim on his application. I therefore, instructed DriverForeman, Simons, to terminate Spivey on his return toTampa traffic.I advised Spivey his termination would have to standdue to his falsification of employment records andfailure to correct these records when he was given anopportunity to set the record straight.It is clear from the Company's own records that Spiveywas not discharged simply because he had made falsestatements on his application. Rather, upon being con-fronted with false statements Spivey refused to correctthem. This is substantially different from Bassett's situa-tion. Bassett always admitted to the Respondent whenconfronted that he in fact had made the misrepresentationsattributed to him. The point, however, is that rather thanshowing an inflexible rule to fire employees solely becausethey make material misrepresentations on their applica-tions, the Spivey case shows that such would not havecaused his discharge had he but corrected the falsestatements when confronted by McLendon.The five discharges relied on do not, in my judgment,establish that the Respondent has had an inflexible rule fordischarging long-term employees upon finding that theyhad made misrepresentations on their applications, wherethe matter misrepresented would have no particularbearing on their established ability to do the work whichthey had been doing.An analysis of the evidence furnished by the Respon-dent, my view of Rogers' testimony, and the fact that657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBassett was a competent 5-year employee doing a skilledjob lead me to conclude that the fact that Bassett may havemade misrepresentations on his employment applicationwas not the reason he was discharged; it was a pretext.As noted above, the Respondent could have dischargedBassett for the reason asserted, any reason, or no reason atall except for his having engaged in union or otherprotected activity. However, if the asserted reason fordischarging an employee is not reasonable then that fact isevidence that the true motive lies elsewhere. "If he (the trierof fact) finds that the stated motive for a discharge is false,he certainly can infer that there is another motive."Shattuck Denn Mining Corporation v. N.L.R.B., 362 F.2d466, 470 (C.A. 9, 1966).Having concluded that the motive must lie elsewhere Iinfer from the totality of the record that it was Bassett'sunion activity in specific and the activity of the ChargingParty in general which caused the Respondent to dischargehim.In inferring an unlawful motive, I take into considerationnot only the Respondent's proclivity for engaging in unfairlabor practices of this type and character, but also whatappears to be a company policy of committing unfair laborpractices.As the Board said in Florida Steel Corporation, 226NLRB 123, 124(1976):However, Respondent's history of unfair labor practic-es similar to those committed herein, and its recenthistory of other types of flagrant violations, indicate acourse of unlawful conduct taken by Respondent in theservice of designs inimical to the collective-bargainingprocess. [Citations omitted.]I also have taken into consideration the timing of thedischarge with the union activity. The election was held inFebruary, objections were filed, and rerun election is nowpending scheduling. Within the context of an imminentrerun election, and the reactivation of the organizationalcampaign in September, the misrepresentations on Bas-sett's application were found and he was discharged. Ibelieve that the Company knew, as indeed it passivelyadmitted, that Bassett was a leading activist on the part ofthe Union. I also believe that the Company knew of therenewed organizational campaign in mid-September andknew that Bassett was involved.The Respondent makes a point of the fact that Rogersdiscovered these misrepresentations and had his firstconference with Bassett on September 14, the day beforethe renewed organizational campaign. While I generallydiscredit Rogers as indicated above, it really makes littledifference whether Rogers first met with Bassett onSeptember 14. The fact of the matter is the Respondentknew of Bassett's union activity, there was an organization-al campaign, the Respondent's union animus is amplydemonstrated, and he was discharged for pretextual reason.I find that Bassett's union activities specifically and thetotal context of the organizational campaign in generalwere the precipitating cause of his discharge.: Respondent offered and I rejected Bassett's timecard of September 14,1976. to establish that Rogers did in fact meet with Bassett on September 14.There is a notation in ink on the timecard "Met with IR." The card wasFrom the totality of the record I therefore conclude thatthe Respondent did in fact discharge Bassett because of hisactivity on behalf of the Union, in violation of Section8(a)(3) of the Act.REMEDYIt having been found that the Respondent has committedthe unfair labor practice alleged, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.The Respondent will be ordered to offer Donald C.Bassett full reinstatement to his former position ofemployment or, if that position no longer exists, to asubstantially equivalent job, without prejudice to hisseniority or other rights and privileges, and to make himwhole for any loss of wages or benefits that may have beensuffered as a result of the discrimination against him, inaccordance with the formula set forth in F W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962).The Charging Party and the General Counsel have alsorequested that the notice be posted companywide becauseof the Respondent's proclivity for engaging in unfair laborpractices of this type and character both at the Tampafacility and others. Such an order will be recommended.Florida Steel Corporation, 224 NLRB 45 (1976).The General Counsel and the Charging Party alsorequest an "inflation factor" be put into the backpayformula. That is, given this Respondent's past history ofdelaying compliance with backpay orders and noting theinflationary times in which we live whereby the dollarsteadily decreases in value, it is requested that when theRespondent finally pays its obligation to Bassett under thisorder, such payment should reflect the actual dollars thatBassett lost.The Respondent argues that "inflation factor" is simplyinterest and therefore the question really argued by theGeneral Counsel and the Charging Party is whether therate of interest as set forth in Isis Plumbing & Heating Co.,supra, should be increased.For the following reasons, I will recommend that theBoard in this and future cases add an inflation factor tobackpay awards in addition to interest as provided for inIsis Plumbing & Heating Co., supra.First, taking into consideration the value of the dollar asa result of inflation has little to do with interest and is inany event a different concept. Thus, in Isis Plumbing &Heating Co., supra at 718, the Board quoted with emphasisthe Court of Appeals for the District of Columbia, UnitedStates v. Union Drill & Tool Corp., 183 F.2d 998, 999(C.A.D.C., 1950), "If the obligation is in the nature of adebt it is deemed interest-bearing, because the statutorypurpose was to create a debtor-creditor relationship and inequity interest is allowed as a means of compensating acreditor for loss of use of his money."This concept of interest is traditional. One is compensat-ed, not because the value of money changes, but becausehe forgoes the use of his money. The other side of this isidentified by a recordkeeper, but no testimony was offered to show who putthat notation on the card or when. I therefore concluded that it did not tendto prove the fact asserted by the Respondent.658 FLORIDA STEEL CORPORATIONthat one who borrows is willing to pay for the use of themoney borrowed. The money thus earned by the creditorand spent by the debtor is interest. Therefore, interest,generally, and in these backpay matters, specifically, wouldapply whether the value of the dollar went up, down, orstayed the same. It applies because of the debtor-creditorrelationship created.Counsel have directed me to no case in which the Boardhas considered including an inflation factor in the backpayformula, nor has independent research disclosed any.However, the common law courts for a number of yearshave considered this matter, generally in the context ofawarding future damages. The thinking appears somewhatmixed, with some courts taking the position that adjustingan award of damages to include future inflation is toospeculative. E.g., Locklin v. Day-Glo Color Corporation, 429F.2d 873 (C.A. 7, 1970). The contrary result has beenreached in increasingly numerous jurisdictions. Thus, inUnited States v. English, 521 F.2d 63 (C.A. 9, 1975), thecourt concluded that predicting inflationary trends may bespeculative, but so also are most elements of futuredamages. The court went on to say:Even in the short time since the cases against consider-ing inflation in making damage awards have beendecided, inflation has become a considerably moreimportant factor in our economic lives. Ignoringinflation is, in essence the same as predicting it will notoccur, or that its effects will be de minimis. While theadministrative convenience of ignoring inflation hassome appeal when inflation rates are low, to ignoreinflation when the rates are high is to ignore economicreality. [521 F.2d at 75.]The same principle would seem to apply in calculatingbackpay to discriminatees in cases arising under this Act.To ignore the real loss incurred by the devaluation of thedollar is to ignore an economic reality. And since thebackpay would not be calculated until the time ofpayment, there would be no speculation.Furthermore, by working an inflation factor into thebackpay formula, the claimant is simply being made whole.He would receive in dollars only what he lost. He wouldnot get an additional windfall benefit. Conversely, thecompany who has wronged the employee, by having tomake him whole in dollars that he actually lost rather thandevalued dollars is not harmed. To the contrary, not toconsider an inflation factor in calculating backpay givesthe wrongdoing respondent the windfall of paying itsobligation in reduced value dollars. This is apart from theuse of the money, for which the respondent must pay 6percent per year.Further, to add in an inflation factor would have theeffect of treating all discriminatees, as well as all respon-dents, alike. As it stands now, a respondent who voluntari-ly complies with a backpay order is worse off than therespondent who refuses to comply and upon whom theI Although the CPI is sometimes given for selected cities. the UnitedStates Cit) average should be used in order to give uniformity. RussellMotors, Inc.. 198 NLRB 351 (1972).Board has to force compliance, an exercise that often takesmonths-even years. When such a recalcitrant respondentfinally complies he is paying in devalued dollars. His wrongdoes not cost as much because of the delay. For much thisreason the Board changed the method of computingbackpay in Woolworth Company, supra.In an analogous situation, the Board has recognized thatbackpay should include the periodic wage increases anemployee might reasonably would have expected to havereceived. Big Three Industries, Inc., 219 NLRB 881 (1975).It is analogous because the Board is simply attempting tomake whole the employee in dollars he would havereceived but for the discrimination against him.Analogous cases, logic, and economic reality support theposition of the General Counsel and the Charging Partythat an inflation factor ought to be considered whencalculating backpay. It would follow, of course, that intimes of deflation the reverse would apply.While predicting future inflation is difficult if notspeculative, as the common law courts have noted, supra,calculating past inflation is fairly precise and not difficult.The Consumer Price Index is published monthly by theBureau of Labor Statistics and is the accepted standard bywhich the purchasing power of the dollar is calculated.4The relative purchasing power between two points in timewould be the inflation factor. The CPI is in percentage with1%7 equalling 100 percent.Thus, for any given period of backpay (normally,quarters under the doctrine of Woolworth) the ConsumerPrice Index at the beginning would be added to theConsumer Price Index at the end. This result would bedivided by two to find the average Consumer Price Indexfor that period of backpay. This figure would in turn besubtracted from the Consumer Price Index at the time therespondent complies to determine the percentage by whichthe net backpay amount should be increased to reflect thedevalued dollar.By way of example, assume a backpay period includesthe third quarter of 1975 (July, August, and September).The CPI at the end of June was 160.6 and at the end ofSeptember 163.6.5 The average:(160.6 plus 163.6) divided by 2 = 162.1(The end of June would be closer to the first of July thanthe end of July, hence the June figure is used.)Further assume that the net backpay to the claimant forthis quarter is $1,000 and that the respondent determinedto make payment in January 1977, at which time the CPIwas 175.3.6 The net backpay would be $1,000 plus $1,000 x(175.3 percent -162.1 percent) = $1,132. Thus, the netadjusted backpay would be $1,132 reflecting the devalua-tion of the dollar from the third quarter of 1975 to the timethat the respondent made restitution. Then because therespondent had the use of this money, interest at 6 percentwould be added.[Recommended Order omitted from publication.]5 1975 LRYB 588.6 94 LRR 163.659